OPINION — AG — ** BONDS — RAILROAD — INDUSTRIAL CORPORATION ** A MORTGAGE, OR DEED OF TRUST, EXECUTED TO SECURE THE PAYMENT OF BONDS ISSUED BY A FOREIGN RAILROAD, TRANSPORTATION, TRANSMISSION OR INDUSTRIAL CORPORATION MAY NOT BE RECORDED (LOGGED, MARKED, INSTRUMENT) BY THE COUNTY CLERK OF A COUNTY WHEREIN REAL PROPERTY AFFECTED THEREBY IS SITUATED, WITHOUT PAYMENT OF THE REAL ESTATE MORTGAGE REGISTRATION TAX PROVIDED FOR IN 68 O.S. 1171 [68-1171] THROUGH 68 O.S. 1182 [68-1182], EVEN THOUGH: (A) SUCH FOREIGN CORPORATION HAS RECEIVED A CERTIFICATE OF DOMESTICATION FROM THE SECRETARY OF STATE, AS MENTIONED IN 18 O.S. 1.199 [18-1.199](D)(B) THE MONEY DERIVED FROM THE SALE OF SAID BONDS SO SECURED BY SAID MORTGAGE, OR DEED OF TRUST, IS TO BE USED FOR THE CREATION, CONSTRUCTION, BUILDING, IMPROVING AND ERECTING OF PROPERTY, SAME IS SITUATED, AS MENTIONED IN 68 O.S. 1179 [68-1179] (C) A RECORDING FEE OF SUCH MORTGAGE, OR DEED OF TRUST, IN THE SUM OF 25 CENTS FOR THE FIRST FOLIO AND 10 CENTS FOR EACH ADDITIONAL FOLIO AND FIFTY CENTS FOR INDEXING AND RECORDER'S CERTIFICATE, MENTIONED IN THE LAST SENTENCE OF 68 O.S. 1179 [68-1179], BE PAID. CITE: 78 O.S. 1174 [78-1174], 18 O.S. 1.199 [18-1.199](D) (JAMES C. HARKIN)